120 F.3d 42
UNITED STATES of America, Plaintiff-Appellee,v.Shannon KNOX and David Brace, Defendants-Appellants.
No. 96-50340.
United States Court of Appeals,Fifth Circuit.
Aug. 5, 1997.

Richard L. Durbin, Jr., Asst. U.S. Attorney, San Antonio, TX, for Plaintiff-Appellee.
M. Carolyn Fuentes, San Antonio, TX, for Defendant-Appellant.
Appeal from the United States District Court for the Western District of Texas;  Edward C. Prado, Judge.


1
Prior report:  112 F.3d 802.

ORDER

2
The court has taken this matter for en banc review as relates to the conviction of David Brace only and the panel opinion affirming the conviction of Shannon Knox remains unaffected thereby and is forthwith severed.